DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1, line 2 “an antenna feeding point” should read “an antenna feed point”.
Claim 15, line 2: “orientated” should read “oriented”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one additional capacitive structure" in line 5. There is no capacitive structure claimed previously, so it is not clear why there is “additional capacitive structure”. For the purpose of examining, Examiner interprets it as “at least one capacitive structure”.
Claims 2-18 inherit the indefiniteness of claim 1 and subsequently rejected.
Claims 4-8, 16 and 18 recite the limitation “the additional capacitive structure”. There is insufficient antecedent basis for this limitation in the claim and due to the above 112(b) rejection of claim 1. It is not clear if Applicant means “the at least one capacitive structure” as recited in claim 1 or something different. For the purpose of examining, Examiner interprets them as “the at least one capacitive structure”.
Claim 11 recites the limitation “the at least additional capacitive structure” in lines 1-2. It should be revised due to the above 112(b) rejection of claim 1. For the purpose of examining, Examiner interprets them as “the at least one capacitive structure”.

Claim 9 recites the limitations “first additional capacitive structure” and “second additional capacitive structure” in lines 2, 3 and 5. There are no “first capacitive structure” and “second capacitive structure” claimed previously, so it is not clear why there are “first additional capacitive structure” and “second additional capacitive structure”. Furthermore, it is not clear if Applicant means “the at least one capacitive structure” as recited in claim 1 or something different. For the purpose of examining, Examiner interprets the claim as “The biconical antenna assembly according to claim 1, wherein the at least one capacitive structure comprises a first capacitive structure and a second capacitive structure, wherein the first capacitive structure is attached to a most distal point of the first antenna structure from the antenna feed point, and wherein the second capacitive structure is attached to a most distal point of the second antenna structure from the antenna feed point”.

The term “nearly” in claim 12 is a relative term which renders the claim indefinite. The term “nearly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean, WO Pub. No. 0057512.
Regarding claim 1, McLean discloses a biconical antenna assembly for electromagnetic compatibility testing, the biconical antenna assembly comprising an antenna feed point (Fig. 2a: balun 14 used to transmit and receive energy in the antenna, see page 3, line 26 to page 4, line 1), a first antenna structure and a second antenna structure, wherein the first antenna structure and the second antenna structure extend from the antenna feed point towards opposite directions (Fig. 2a: two outrigger assemblies 12 extending from the balun 14 toward opposite directions), characterized in that the biconical antenna assembly comprises at least one capacitive structure that is attached to a most distal point of the first antenna structure or the second antenna structure from the antenna feed point (Fig. 2a: the conducting plates 30 which add capacitance to the antenna, see page 6, line 26-29, is attached to the most distal point of the both outrigger assemblies 12).
Regarding claim 2, McLean further discloses the first antenna structure and the second antenna structure each have a substantially conical geometry (Fig. 2a, page 6, line 20-25: outrigger assemblies 12 of biconical antenna 11 have conical geometry).
Regarding claim 3, McLean further discloses the first antenna structure and the second antenna structure each have a first conical portion and a second conical portion which are connected with each other via their wide ends (Fig. 2a below: outrigger assemblies 12 each have first and second conical portion which are connected with each other via their wide ends).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First conical portion)][AltContent: textbox (Second conical portion)]
    PNG
    media_image1.png
    405
    844
    media_image1.png
    Greyscale


Regarding claim 4, McLean further discloses the at least one capacitive structure has a galvanic connection to the most distal point of the respective antenna structure (Fig. 2a, 2d, 2e, page 7, line 4-19: tophat 30 has galvanic connection to the most distal point of the antenna structure 11).
Regarding claim 5, McLean further discloses the at least one capacitive structure has a three-dimensional geometry (Page 7, line 20-22: the top hat 30 is a generally planar aluminum disk, although non-planar and non-circular configurations of different materials may also be used).
Regarding claim 9, McLean further discloses the at least one capacitive structure comprises a first capacitive structure and a second capacitive structure, wherein the first capacitive structure is attached to a most distal point of the first antenna structure from the antenna feed point, and wherein the second capacitive structure is attached to a most distal point of the second antenna structure from the antenna feed point (Fig. 2a: tophats 30 are attached to the most distal points of the first and second outrigger assemblies 12 from the balun 14).
Regarding claim 10, McLean further discloses the biconical antenna assembly is symmetrically shaped, and wherein the antenna feed point is located in the center of symmetry (Fig. 2a: biconical antenna 11 is symmetrically shaped and the balun 14 is located in the center of symmetry).
Regarding claim 11, McLean further discloses the at least one capacitive structure is configured to provide improved matching characteristics of the biconical antenna assembly (Fig. 2a: the conducting plates 30 adding capacitance to the antenna, see page 6, lines 26-29 to improve the frequency gain, see Abstract. It is implied adding capacitive structure is configured to improve the impedance matching to the antenna assembly because adjusting the capacitance of the antenna assembly will adjust the impedance of the antenna).
Regarding claim 12, McLean further discloses the antenna structures nearly touch each other at their ends facing the antenna feed point (Fig. 2a: outrigger assemblies 12 nearly touch each other at their ends facing the balun 14).
Regarding claim 13, McLean further discloses the first antenna structure and/or the second antenna structure are/is established by several radiating conductors (Fig. 2a, page 6, lines 20-25: outrigger assemblies 12 are established by ribs 13).
Regarding claim 14, McLean further discloses the several radiating conductors are interconnected with each other at an end facing away from the antenna feed point (Fig. 2a, page 6, lines 20-25: ribs 13 are connected with each other at end point 17 facing away from the balun 14).
Regarding claim 15, McLean further discloses the several radiating conductors of the respective antenna structure are orientated with respect to each other such that the respective antenna structure has a substantially conical geometry (Fig. 2a, page 6, line 20-25: ribs 13 of outrigger assemblies 12 have conical geometry).
Regarding claim 16, McLean further discloses the respective antenna structure has an end face at which the most distal point of the respective antenna structure from the antenna feed point is provided (Fig. 2a: outrigger assemblies 12 have end points 17 at which the most distal point from the balun 14 is provided), and wherein the at least one capacitive structure is attached to the most distal point at the end face (Fig. 2a: the conducting plates 30 are attached at the endpoints 17).
Regarding claim 17, McLean further discloses a connecting member is located within the end face, which connects several individual radiating conductors of the respective structure (Fig. 2a-2c, page 6, lines 22-24: ribs 13 are connected to endpoint 17 of supporting rods 18).
Regarding claim 18, McLean further discloses the at least one capacitive structure extends away from the end face in a direction facing away from the antenna feed point (Fig. 2a: the conducting plates 30 which add capacitance to the antenna, see page 6, line 26-29, extends away from endpoint 17 in a direction facing away from balun 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McLean as applied to claim 1 above, and further in view of Howard, US Patent No. 10,270,292 B2.
Regarding claim 6, McLean does not disclose the at least one capacitive structure has an ellipsoid shape.
Howard discloses the at least one capacitive structure has an ellipsoid shape (Fig. 3, col. 10, lines 44-53: the capacitor F is an ellipsoid).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the ellipsoid capacitive structure as taught in Howard to the antenna assembly as taught in McLean for the purpose of adjusting the impedance for the antenna assembly to improve the antenna performance.
Regarding claim 7, McLean does not disclose the at least one capacitive structure has a substantially spherical shape.
Howard discloses the at least one capacitive structure has a substantially spherical shape (Fig. 3, col. 10, lines 44-53: the capacitor E is a sphere).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the spherical capacitive structure as taught in Howard to the antenna assembly as taught in McLean for the purpose of adjusting the impedance for the antenna assembly to improve the antenna performance.
Regarding claim 8, McLean does not disclose the at least one capacitive structure has a perfectly spherical shape.
Howard discloses the at least one capacitive structure has a perfectly spherical shape (Fig. 3, col. 10, lines 44-53: the capacitor E is a sphere).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the spherical capacitive structure as taught in Howard to the antenna assembly as taught in McLean for the purpose of adjusting the impedance for the antenna assembly to improve the antenna performance.

Citation of Pertinent Art
McLean, US 8,730,118B1 -  biconical antenna with 2 symmetrical structures
Masters, US 5,367312 - biconical antenna with 2 symmetrical structures

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845